DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112 – Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

For claim 1:
In line 23, “on the basis” lacks of antecedent basis.

For claim 2:
In line 4, it is unclear which “the data items” is referring to. Previously, it was cited “acquiring a plurality of data items”, thus it is unclear whether it is referring to said acquiring. Additionally, it was previously introduced “plurality of data items” not “data items”. If fixed, the subsequent claims should also be revised as they use same term.
In lines 5-6, “the number of the data items” lacks of antecedent basis. It was previously recited “different numbers”. Additionally, “the data items” should be revised.
In line 7, “on the basis” seems to be different from “the basis” in claim 1. Thus, this one lacks of antecedent basis.

For claim 3:
In line 3, “the step” lacks of antecedent basis.
In line 8, it is unclear whether it should be “of the correct answer” as per claim 2.

For claim 4:
In line 3, “the step” lacks of antecedent basis.

For claim 6:
In line 3, “the step” lacks of antecedent basis.
In line 9, “the basis” lacks of antecedent basis.

For claim 7:
In line 3, “the step” lacks of antecedent basis.
In line 5, “the area center” lacks of antecedent basis.
In line 9, “the curved line” lacks of antecedent basis.

For claim 8:
In line 3, “the step” lacks of antecedent basis.
In line 4, “the assignments” lacks of antecedent basis.
In line 5, “the same” lacks of antecedent basis.
In line 6, “the step” lacks of antecedent basis.

For claim 9:
In line 3, “the step” lacks of antecedent basis.

For claim 10:
In line 3, “the step” lacks of antecedent basis.

For claim 11:
In line 3, “the step” lacks of antecedent basis.
In line 7, “the international” lacks of antecedent basis.

For claim 12:
In line 3, “the step” lacks of antecedent basis.

For claims 2-12:
These claims are also rejected as they depend upon a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. (US Patent Application Publication No. 2014/0107494) in view of Lisi et al. (US Patent Application Publication No. 2021/0034912).

Regarding claim 1, Kato teaches a brain activity feature amount extraction method (Figs. 1, 16-17), comprising:
giving an assignment for triggering brain activity to a subject including a group of healthy persons and a group of non-healthy persons (brain activity is triggered for determining whether a patient is healthy or suffering a cognitive illness compared to a group of healthy and unhealthy people [abstract | Paragraphs 10-13, 157 | Table 1]);
measuring a change in a cerebral blood flow rate for each measurement region of the subject when the assignment is given to the subject (change in the hemoglobin/blood flow data rate is measured based on the assignment for the different analyzed regions [Paragraphs 10-13, 44]);
acquiring a feature amount relating to the change in the cerebral blood flow rate (characteristic amounts are acquired based on the blood flow rate, thus feature amounts [Paragraphs 10-11]);
calculating an index value [of non-healthy persons from each other with respect to a set of the assignment, the measurement region, and the feature amount (it is then calculated values [NC, MCI, AD] that determine whether the method is effective or not, thus determining whether the patient is healthy or not, where this determination is based on a Bayesian classifier 33d [Fig. 1, 10] which uses the assignment, region, and characteristics [Paragraphs 133-137, 158]).
However, Kato does not explicitly mention:
a) serving as an index indicating effectiveness or non-effectiveness;
b) acquiring a plurality of data items in which the set of the assignment, the measurement region, and the feature amount is associated with the calculated index value;
c) acquiring a combination of the plurality of data items in order of higher effectiveness for discriminating whether the subject is a healthy person or a non-healthy person, among the plurality of data items on the basis of the calculated index value; and
d) displaying the combination of the plurality of acquired data items in order of higher effectiveness.
Lisi teaches, in a similar field of endeavor of medical systems, the following:
a) serving as an index indicating effectiveness or non-effectiveness (it is basically claimed the showing of effectiveness in the determination of health condition of patients with brain conditions. Hence, in the disclosed system [Figs. 5-6, 16-17, 35], for the determination of the wellness of the patients, indicators are estimated based on tasks, vital signs, and different examined regions [Abstract | Paragraphs 73, 153-154, 157-160 | Table 1]);
b) acquiring a plurality of data items in which the set of the assignment, the measurement region, and the feature amount is associated with the calculated index value (hence, as in Table 1, several data items are acquired together with the indicator for determining the wellness [Abstract | Paragraphs 73, 153-154, 157-160 | Table 1]);
c) acquiring a combination of the plurality of data items in order of higher effectiveness for discriminating whether the subject is a healthy person or a non-healthy person, among the plurality of data items on the basis of the calculated index value (the results, comprising the plurality of data items and indicators, are being ordered from the most reliable down to the less ones [Paragraph 159]); and
d) displaying the combination of the plurality of acquired data items in order of higher effectiveness (as in Fig. 1, display 38 shows the results as indicated, by Fig. 17 step S616, of the effectiveness of the determination of wellness of the patient, where a person having ordinary skills in the art would recognize that the order of showing would depend on a configuration of the system [Paragraph 420]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the medical system (as taught by Kato) by sorting results based on different type of data (as taught by Lisi) for the purpose of improving therapeutic interventions (Lisi – Paragraph 4).

Regarding claim 2, Lisi further teaches the brain activity feature amount extraction method according to claim 1, further comprising: creating a plurality of models with different numbers of the data items with respect to the displayed combination of the plurality of data items, and acquiring the number of the data items required to discriminate whether the subject is the healthy person or the non-healthy person on the basis of a correct answer rate of each of the plurality of created models (this claim basically relates to the inclusion of data for the creation of regression models for the determination of the wellness based on responses to the tasks. It is disclosed that, for the creation of models for period of time, responses from patients are considered, as shown in Fig. 37. Hence, a person having ordinary skills in the art would recognize that the models incorporate as much as data as possible for accurate results, for example, in the classifier data 3112 in Fig. 5 [Paragraphs 212, 217, 600]).

Regarding claim 3, Lisi further teaches the brain activity feature amount extraction method according to claim 2, wherein the step of acquiring the number of the data items further includes creating a plurality of regression models with different numbers of the plurality of data items, and acquiring the number of the data items required to discriminate whether the subject is the healthy person or the non-healthy person on the basis of a correct answer rate of each of the plurality of created regression models (hence, the model utilized is a regression model for the acquisition of data items for the determination of the wellness of the person [Paragraphs 212, 217, 600]).

Regarding claim 4, Lisi further teaches the brain activity feature amount extraction method according to claim 2, wherein the step of acquiring the number of the data items includes acquiring the number of the data items in which the correct answer rate is equal to or more than a predetermined threshold (percentage of the correct answers are considered for the effectiveness of the determination in the wellness of the user, thus a threshold value [Paragraph 600]).

Regarding claim 5, Lisi further teaches the brain activity feature amount extraction method according to claim 1, further comprising: rearranging the plurality of data items associated with the index value in order of higher effectiveness (since the effectiveness is sorted from the highest value, any of the items could be referenced in a desired order [Paragraph 159]).

Regarding claim 9, Kato further teaches the brain activity feature amount extraction method according to claim 1, wherein the step of giving the assignment includes giving at least one of sensory stimulation, calculation, memory, imagination, and spatial cognition for the subject as the assignment to the subject ([Paragraph 62]).

Regarding claim 10, Kato further teaches the brain activity feature amount extraction method according to claim 1, wherein the step of measuring the change in the cerebral blood flow rate includes, as the index of the change in the cerebral blood flow rate, measuring at least one of a change in an amount of oxygenated hemoglobin, a change in an amount of deoxygenated hemoglobin, and, a change in a total amount of hemoglobin that is a total amount of the amount of oxygenated hemoglobin and the amount of deoxygenated hemoglobin ([Paragraph 44]).

Regarding claim 11, Kato further teaches the brain activity feature amount extraction method according to claim 1, wherein the step of measuring the change in the cerebral blood flow rate of each measurement region includes measuring a change in the cerebral blood flow rate for each measurement region set to a range including at least one of F3, F4, P3, and P4 of the international 10-20 method ([Paragraph 48]).

Regarding claim 12, Kato further teaches the brain activity feature amount extraction method according to claim 1, wherein the step of measuring the change in the cerebral blood flow rate for each measurement region includes measuring the change in the cerebral blood flow rate for each measurement region by near-infrared spectroscopy ([Paragraph 35]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. (US Patent Application Publication No. 2014/0107494) in view of Lisi et al. (US Patent Application Publication No. 2021/0034912) and further in view of Addison et al. (US Patent Application Publication No. 2018/0338731).

Regarding claim 7, the combination of Kato and Lisi teaches all the limitations recited in claim 1.
However, the combination of Kato and Lisi does not explicitly mention:
wherein the step of acquiring the feature amount relating to the change in the cerebral blood flow rate includes acquiring at least one of the area center of gravity of a region formed by a curved line showing the change in the cerebral blood flow rate in a period where the assignment is performed or a maximum value of a gradient in the curved line showing the change in the cerebral blood flow rate as the feature amount relating to the change in the cerebral blood flow rate.
Addison teaches, in a similar field of endeavor of medical systems, the following:
wherein the step of acquiring the feature amount relating to the change in the cerebral blood flow rate includes acquiring at least one of the area center of gravity of a region formed by a curved line showing the change in the cerebral blood flow rate in a period where the assignment is performed or a maximum value of a gradient in the curved line showing the change in the cerebral blood flow rate as the feature amount relating to the change in the cerebral blood flow rate (in the illustrations of Fig. 2-3, the change in the cerebral blood flow rate is determined by the gradient in a curve line that covers impaired and intact areas of the brain [Paragraphs 34, 69]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the medical system (as taught by Kato) by sorting results based on different type of data (as taught by Lisi) by acquiring the feature amount from a curve line (as taught by Addison) for the purpose of implementing cerebral autoregulation (Addison – Paragraph 3).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. (US Patent Application Publication No. 2014/0107494) in view of Lisi et al. (US Patent Application Publication No. 2021/0034912) and further in view of Atsumori et al. (US Patent Application Publication No. 2014/0107439).

Regarding claim 8, the combination of Kato and Lisi teaches all the limitations recited in claim 1.
However, the combination of Kato and Lisi does not explicitly mention:
wherein the step of giving the assignment includes giving a plurality of the assignments with different difficulty degrees in the same assignment, and wherein the step of acquiring the feature amount relating to the change in the cerebral blood flow rate includes acquiring a difference or a ratio of average values of the cerebral blood flow rates between periods in which the plurality of assignments with different difficulty degrees are performed as the feature amount.
Atsumori teaches, in a similar field of endeavor of medical systems, the following:
wherein the step of giving the assignment includes giving a plurality of the assignments with different difficulty degrees in the same assignment, and wherein the step of acquiring the feature amount relating to the change in the cerebral blood flow rate includes acquiring a difference or a ratio of average values of the cerebral blood flow rates between periods in which the plurality of assignments with different difficulty degrees are performed as the feature amount (based on different levels of difficulty for tasks, average and standard deviation of blood flow rates between periods is determined [Paragraph 57]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the medical system (as taught by Kato) by sorting results based on different type of data (as taught by Lisi) by considering different levels of difficulty in the tasks (as taught by Atsumori) for the purpose of selectively determining patient’s wellness (Atsumori – Paragraph 5).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FABRICIO R MURILLO GARCIA whose telephone number is (571)270-5708. The examiner can normally be reached 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 5712723044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

July 16, 2022
/FABRICIO R MURILLO GARCIA/Primary Examiner, Art Unit 2633